Case 3:19-mj-00353- BR Dachrna at 2 ted bal fol 16 a pate Gt OD PAIHD 5

 

 

 

 

 

 

 

 

 

 

 

 

 

RTHERN DISTRICT OF TEXA
DALLAS DIVISION
JUDGE: RENEE HARRIS TOLIVER
DEPUTY CLERK: J. Amerson COURT REPORTER/TAPE NO: FTR
LAW CLERK: USPO/PTSO:
INTERPRETER: COURT TIME: A MIN
A.M. 11:00 | P.M. DATE: April 19, 2019
CIMAG. NO. ODIST. CR. NO. 3:19-mj-00353-BK USDJ Magistrate Judge Renee Harris Toliver
4 S % A A Mu H

UNITED STATES OF AMERICA § rm , AUSA

§
Vv. § C]

John Nichols 4
BRIAN HANNA (1) § COUNSEL FOR DEFENDANTS APPT — (A), Retd —(R), FPD — (F)

 

SMINITIAL APPEARANCE UIDENTITY LIBOND HEARING CIPRELIMINARY HEARING

C] DETENTION HEARING CICOUNSEL DETERMINATION HEARING CIREMOVAL HEARING LCIEXTRADITION HEARING
CO) HEARING CONTINUED ON CASE NO. CIOTHER DISTRICT CDIVISION
JEKDATE OF FEDERAL ARREST/CUSTODY: 04/19/2019 [ISURRENDER

C) RULE 5/32 IIAPPEARED ON WRIT

 

XDEFT FIRST APPEARANCE. DEFT ADVISED OF RIGHTS/CHARGES LIPROBATION/SUPERVISED RELEASE VIOLATOR

LL] DEFT FIRST APPEARANCE WITH COUNSEL.
C] DEFT COMW (MATERIAL WITNESS) APPEARED LIWITH COWITHOUT COUNSEL
QUESTS APPOINTED COUNSEL.
FINANCIAL AFFIDAVIT EXECUTED.
DLORDER APPOINTING FEDERAL PUBLIC DEFENDER.
C1] PRIVATE COUNSEL APPOINTED
C) DEFT HAS RETAINED COUNSEL
C} ARRAIGNMENT SET CIDETENTION HEARING SET

 

 

 

 

1 PRELIMINARY HEARING SET CIBOND HEARING SET
(1 COUNSEL DETERMINATION HEARING SET
OC IDENTITY/REMOVAL HEARING SET
[3 BOND CSET DIREDUCED TO $ MICASH O SURETY (110% O PR DUNS 03RD PTY DOMW
(NO BOND SET AT THIS TIME, ___ DAY DETENTION ORDER TO BE ENTERED.
[ ORDER OF TEMPORARY DETENTION/COMMITMENT PENDING HEARING ENTERED.
(1 ORDER OF DETENTION PENDING TRIAL ENTERED.
C1 DEFT ADVISED OF CONDITIONS OF RELEASE.
CO BOND EXECUTED CIDEFT CIMW RELEASED CISTATE AUTHORITIES CINS
(DEFT OMW REMANDED TO CUSTODY.
DEFT ORDERED REMOVED TO ORIGINATING DISTRICT.
WAIVER OF CIPRELIMINARY HEARING RULE 5/32 HEARING CIDETENTION HEARING
(1) COURT FINDS PROBABLECAUSE OID OPC. ——— .
C DEFT FAILED TO APPEAR. ORAL ORDER FOR ISSUANCE OF BENCH WARRAN (
[1 GOVERNMENT TO NOTIFY FOREIGN CONSULAR. et
C] REMARKS:

 

 

 

 

 

 

 
Case 3a 9sMBI@e3d867 QRH BacamBhed OFitee/ 68/1 s7AHe Bagel) ofkyagelD 6

UNITED STATES DISTRICT COURT

DISTRICT OF CONNECTICUT

GRAND JURY H-18-2

UNITED STATES OF AMERICA
V.

KEITH JORDAN, a.k.a. “Knowledge,”
BRIAN HANNA, a.k.a. “Zo,”

KATINA REED, a.k.a. “Tina,”

DOMINGO ALVES, a.k.a. “Mingo,”

SUNJI CRAMER,

PEDRO SANTOS, a.k.a. “Primo,”
CARLOS MORAIS, a.k.a. “Los,”

LARRY HALL, a.k.a. “Chuito” and “Bobo,”
JEAN CARLOS FABAL-GONZALEZ,

LLIVER ABREU-BAEZ, a.k.a. “Domi” and “Papi,”

JUNIO ACEVEDO,

MICHAEL ALTIERI,

LANCE BAPTISTE,

TIMOTHY BOOKER, a.k.a. “Book,”
TYRELL CAMPBELL, a.k.a. “Bricks,”
ROSEMARY COLON,

DAMON DAVIS,

DAVID FLAHERTY,

VINA FRAZIER,

JERMAINE FOSTER,

BIENVENIDO GONZALEZ, a.k.a. “Toto,”
NAZARIEL GONZALEZ,

JOSE GONZALEZ,

JAMES TYRONE HAYES, a.k.a. “Ty,”
OMAR HERNANDEZ,

JORDAN JAMISON,

KENDELL JORDAN,

KENT JORDAN, a.k.a. “KJ” and “Curtis,” and
FRANCISCO LOPEZ

—s

CRIMINAL NO. ‘
IAGCK VY aH!

VIOLATIONS:

 

21 U.S.C. §§ 841(a)(1), 841(b)(1)(A),
841(b)(1)(B), 841(b)(1)(C) and 846
(Conspiracy to Distribute, and to Possess
with Intent to Distribute, Heroin, Cocaine
and Cocaine Base)

21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C)
(Possession with Intent to Distribute and
Distribution of Heroin)

21 U.S.C. § 853 (Criminal Forfeiture)

3 \0- MT-3253 BY

INDICTMENT

The Grand Jury charges:
 

Case 3d¥s@pQ@Reeda67 REHM BdcamEhed OA/LA/6S/1 d7age BagelD offfagelD 7

COUNT ONE
(Conspiracy to Distribute, and to Possess With Intent to Distribute,
Heroin, Cocaine and Cocaine Base)

1, From approximately February 2018 through approximately March 2019, the exact
dates being unknown to the Grand Jury, in the District of Connecticut and elsewhere, defendants
KEITH JORDAN, a.k.a. “Knowledge,” BRIAN HANNA, a.k.a. “Zo,” KATINA REED, a.k.a.
“Tina,” DOMINGO ALVES, a.k.a. “Mingo,” SUNJI CRAMER, PEDRO SANTOS, a.k.a.
“Primo,” CARLOS MORAIS, a.k.a. “Los,” LARRY HALL, a.k.a. “Chuito” and “Bobo,” JEAN
CARLOS FABAL-GONZALEZ, LLIVER ABREU-BAEZ, a.k.a. “Domi” and “Papi,” JUNIO
ACEVEDO, MICHAEL ALTIERI, LANCE BAPTISTE, TIMOTHY BOOKER, a.k.a. “Book,”
TYRELL CAMPBELL, a.k.a. “Bricks,” ROSEMARY COLON, DAMON DAVIS, DAVID
FLAHERTY, VINA FRAZIER, JERMAINE FOSTER, BIENVENIDO GONZALEZ, a.k.a.
“Toto,” NAZARIEL GONZALEZ, JOSE GONZALEZ, JAMES TYRONE HAYES, a.k.a. “Ty,”
OMAR HERNANDEZ, JORDAN JAMISON, KENDELL JORDAN, KENT JORDAN, a.k.a.
“KJ” and “Curtis,” FRANCISCO LOPEZ and others known and unknown to the Grand Jury,
knowingly and intentionally conspired together and with one another to distribute, and to possess
with intent to distribute, controlled substances, namely a mixture and substance containing a
detectable amount of heroin, a Schedule I controlled substance, a mixture and substance containing
a detectable amount of cocaine, a Schedule II controlled substance, and a mixture and substance
containing a detectable amount of cocaine base, a Schedule II controlled substance, contrary to the
provisions of Title 21, United States Code, Section 841(a)(1).

2. Defendants KEITH JORDAN, a.k.a. “Knowledge,” BRIAN HANNA, a.k.a. “Zo,”

KATINA REED, a.k.a. “Tina,” SUNJI CRAMER, DOMINGO ALVES, a.k.a. “Mingo,” PEDRO
 

Case 3dasmBaGeasdds74QRcHMBecambned Ofib8/b8/1 Sage Fagel® offtagelD 8

SANTOS, a.k.a. “Primo,” LARRY HALL, a.k.a. “Chuito” and “Bobo,” BIENVENIDO
GONZALEZ, a.k.a. “Toto,” and LLIVER ABREU-BAEZ, a.k.a. “Domi” and “Papi,” knew and
reasonably should have foreseen from their own conduct and that of other members of the narcotics
conspiracy charged in Count One that the conspiracy involved one kilogram or more of a mixture
and substance containing a detectable amount of heroin, a Schedule I controlled substance, in
violation of Title 21, United States Code, Section 841(b)(1)(A)(j).

3. Defendants JUNIO ACEVEDO, MICHAEL ALTIERI, ROSEMARY COLON,
JAMES TYRONE HAYES, KENDELL JORDAN, DAMON DAVIS, TYRELL CAMPBELL,
a.k.a. “Bricks,’? TIMOTHY BOOKER, a.k.a. “Book,” VINA FRAZIER, DAVID FLAHERTY,
JERMAINE FOSTER, NAZARIEL GONZALEZ, OMAR HERNANDEZ and FRANCISCO
LOPEZ knew and reasonably should have foreseen from their own conduct and that of other
members of the narcotics conspiracy charged in Count One that the conspiracy involved 100 grams
or more of a mixture and substance containing a detectable amount of heroin, a Schedule I
controlled substance, in violation of Title 21, United States Code, Section 841(b)(1)(B)().

4, Defendants KENT JORDAN, a.k.a. “KJ” and “Curtis,” LANCE BAPTISTE,
CARLOS MORAIS, a.k.a. “Los,” and JORDAN JAMISON knew and reasonably should have
foreseen from their own conduct and that of other members of the narcotics conspiracy charged in
Count One that the conspiracy involved a mixture and substance containing a detectable amount
of heroin, a Schedule I controlled substance, in violation of Title 21, United States Code, Section
841(b)(1)(C).

5. Defendants KEITH JORDAN, a.k.a. “Knowledge,” PEDRO SANTOS, a.k.a.
“Primo,” CARLOS MORAIS, a.k.a. “Los,” JEAN CARLOS FABAL-GONZALEZ, LARRY

HALL, a.k.a. "Chuito" and "Bobo," JAMES TYRONE HAYES, MICHAEL ALTIERI and JUNIO
Case 3aZc@pQ@262d867 RSH BidcamENed OF/RA/ 63/1 7Age Pagel oftagelD 9

ACEVEDO knew and reasonably should have foreseen from their own conduct and that of other
members of the narcotics conspiracy charged in Count One that the conspiracy involved 500 grams
or more of a mixture and substance containing a detectable amount of cocaine, a Schedule II
controlled substance, in violation of Title 21, United States Code, Section 841(b)(1)(B) (ii).

6. Defendant JOSE GONZALEZ knew and reasonably should have foreseen from his
own conduct and that of other members of the narcotics conspiracy charged in Count One that the
conspiracy involved a mixture and substance containing a detectable amount of cocaine, a
Schedule II controlled substance, in violation of Title 21, United States Code, Section
841(b)(1)(C).

7. Defendants CARLOS MORAIS, a.k.a. “Los,” and JORDAN JAMISON knew and
reasonably should have foreseen from their own conduct and that of other members of the narcotics
conspiracy charged in Count One that the conspiracy involved 28 grams or more of a mixture and
substance containing a detectable amount of cocaine base (“crack cocaine”), a Schedule I]
controlled substance, in violation of Title 21, United States Code, Section 841(b)(1)(B)Gii).

All in violation of Title 21, United States Code, Section 846.

COUNT TWO
(Possession with Intent to Distribute and Distribution of Heroin)

8. On or about July 12, 2018, in the District of Connecticut, the defendant KEITH
JORDAN, a.k.a. “Knowledge,” knowingly and intentionally possessed with intent to distribute
and did distribute a mixture and substance containing a detectable amount of heroin, a Schedule J
controlled substance.

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).

COUNT. THREE
(Possession with Intent to Distribute and Distribution of Heroin)
Case 3:58 99823-Bio7 RIEU ahs auntdlac, OAGAGs/1BAge asd oPegelD 10

9. On or about July 18, 2018, in the District of Connecticut, the defendant KEITH
JORDAN, a.k.a. “Knowledge,” knowingly and intentionally possessed with intent to distribute
and did distribute a mixture and substance containing a detectable amount of heroin, a Schedule I
controlled substance.

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).

COUNT FOUR
(Possession with Intent to Distribute and Distribution of Heroin)

10. On or about August 1, 2018, in the District of Connecticut, the defendant KEITH
JORDAN, a.k.a. “Knowledge,” knowingly and intentionally possessed with intent to distribute
and did distribute a mixture and substance containing a detectable amount of heroin, a Schedule I
controlled substance.

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).

COUNT FIVE
(Possession with Intent to Distribute and Distribution of Heroin)

lI. On or about August 14, 2018, in the District of Connecticut, the defendant KEITH
JORDAN, a.k.a. “Knowledge,” knowingly and intentionally possessed with intent to distribute
and did distribute a mixture and substance containing a detectable amount of heroin, a Schedule I
controlled substance.

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).

COUNT SIX
(Possession with Intent to Distribute and Distribution of Heroin)

12. On or about September 12, 2018, in the District of Connecticut, the defendant
KEITH JORDAN, a.k.a. “Knowledge,” knowingly and intentionally possessed with intent to
distribute and did distribute a mixture and substance containing a detectable amount of heroin, a

Schedule I controlled substance.
Case 3:22:58 999239-Bio7 RIEUM ahbeuntdlach O4GAGs1BAge Pakds oPggelD 11

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).

. COUNT SEVEN
(Possession with Intent to Distribute and Distribution of Heroin)

13. On or about October 26, 2018, in the District of Connecticut, the defendants
KENDALL JORDAN and KENT JORDAN, a.k.a. “KJ” and “Curtis,” knowingly and intentionally
possessed with intent to distribute and did distribute a mixture and substance containing a
detectable amount of heroin, a Schedule I controlled substance.

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C), and Title
18, United States Code, Section 2.

COUNT EIGHT
(Possession with Intent to Distribute and Distribution of Heroin)

14. On or about November 3, 2018, in the District of Connecticut and elsewhere, the
defendant JAMES TYRONE HAYES, a.k.a. “Ty,” knowingly and intentionally possessed with
intent to distribute a mixture and substance containing a detectable amount of heroin, a Schedule
I controlled substance.

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).

COUNT NINE
(Possession with Intent to Distribute and Distribution of Heroin)

15. On or about November 13, 2018, in the District of Connecticut, the defendant
KEITH JORDAN, a.k.a. “Knowledge,” knowingly and intentionally possessed with intent to
distribute and did distribute a mixture and substance containing a detectable amount of heroin, a
Schedule I controlled substance.

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).

COUNT TEN
(Possession with Intent to Distribute and Distribution of Heroin)
Case 3: Esai P0829: B07 RAEWMANS cunfellAc O4FAGd193/1 BAGE PAGE oPagelD 12

16, On or about November 16, 2018, in the District of Connecticut, the defendant
DOMINGO ALVES, a.k.a. “Mingo,” knowingly and intentionally possessed with intent to
distribute and did distribute a mixture and substance containing a detectable amount of heroin, a
Schedule I controlled substance.

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).

COUNT ELEVEN
(Possession with Intent to Distribute and Distribution of Heroin)

17, On or about November 21, 2018, in the District of Connecticut, the defendant
DOMINGO ALVES, a.k.a. “Mingo,” knowingly and intentionally possessed with intent to
distribute and did distribute a mixture and substance containing a detectable amount of heroin, a
Schedule I controlled substance.

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).

COUNT TWELVE
(Possession with Intent to Distribute Heroin)

18. On or about December 1, 2018, in the District of Connecticut, the defendant KEITH
JORDAN, a.k.a. “Knowledge,” knowingly and intentionally possessed with intent to distribute a
mixture and substance containing a detectable amount of heroin, a Schedule I controlled substance.

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).

COUNT THIRTEEN
(Possession with Intent to Distribute and Distribution of Heroin)

19, On or about August 23, 2017, in the District of Connecticut, the defendant
JORDAN JAMISON knowingly and intentionally possessed with intent to distribute and did
distribute a mixture and substance containing a detectable amount of heroin, a Schedule I
controlled substance,

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).
Case 3:42:68) -9998939-Bio7 Roem ab euntalachO4#Aed1G3/1BAGe Paks dpggelD 13

FORFEITURE ALLEGATION
(Controlled Substances Offenses)

20. | Upon conviction of one or more of the controlled substances offenses alleged in
Counts One through Thirteen of this Indictment, the defendants KEITH JORDAN, a.k.a.
“Knowledge,” BRIAN HANNA, a.k.a. “Zo,” KATINA REED, a.k.a. “Tina,” DOMINGO
ALVES, a.k.a. “Mingo,” SUNJI CRAMER, PEDRO SANTOS, a.k.a. “Primo,” CARLOS
MORAIS, a.k.a. “Los,” LARRY HALL, a.k.a. “Chuito” and “Bobo,” JEAN CARLOS FABAL-
GONZALEZ, LLIVER ABREU-BAEZ, ak.a. “Domi” and “Papi,” JUNIO ACEVEDO,
MICHAEL ALTIERI, LANCE BAPTISTE, TIMOTHY BOOKER, a.k.a. “Book,” TYRELL
CAMPBELL, a.k.a. “Bricks,” ROSEMARY COLON, DAMON DAVIS, DAVID FLAHERTY,
VINA FRAZIER, JERMAINE FOSTER, BIENVENIDO GONZALEZ, ak.a. “Toto,”
NAZARIEL GONZALEZ, JOSE GONZALEZ, JAMES TYRONE HAYES, a.k.a. “Ty,” OMAR
HERNANDEZ, JORDAN JAMISON, KENDELL JORDAN, KENT JORDAN, a.k.a. “KJ” and
“Curtis,” and FRANCISCO LOPEZ shall forfeit to the United States, pursuant to Title 21, United
States Code, Section 853, all right, title, and interest in any property constituting, or derived from,
proceeds obtained, directly or indirectly, as a result of the violations of Title 21, United States
Code, Sections 841 and 846, and any property used, or intended to be used, in any manner or part,
to commit, or to facilitate the commission of, these violations and a sum of money equal to the
total amount of proceeds obtained as a result of the offenses.

21. If any of the above-described forfeitable property, as a result of any act or omission
of the defendants named in this Indictment: (a) cannot be located upon the exercise of due
diligence; (b) has been transferred or sold to, or disposed with, a third person; (c) has been placed
beyond the jurisdiction of the United States District Court for the District of Connecticut; (d) has

been substantially diminished in value; or (¢) has been commingled with other property that cannot
Case 3:1@4a G0RRer R60 RoTuMme Bioeuhbed DAB Wd 93/ PAE 1gfelO ofRagelD 14

be subdivided without difficulty; it is the intent of the United States, pursuant to Title 21, United
States Code, Section 853(p), to seek forfeiture of any other property of the defendants, up to the
value of the above-described forfeitable property.

All in accordance with Title 21, United States Code, Section 853 and Rule 32.2(a) of the

Federal Rules of Criminal Procedure.

A ‘TRING RITT

/s/

 

FOREPERSON

UNITED STATES OF AMERICA

 

 

 

S. DAVE VATTI
ASSISTANT UNITED STATES ATTORNEY
